Citation Nr: 0729045	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-20 448	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as secondary to 
personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the RO in Little Rock, 
Arkansas.  That decision denied the veteran's claim for 
service connection for schizophrenia, major depressive 
disorder and panic disorder, claimed as a mental condition 
secondary to sexual assault.  During the pendency of this 
appeal, the veteran moved to California and his claims file 
was transferred to the RO in Los Angeles, California.

In May 2006, a hearing was held before the undersigned Acting 
Veterans Law Judge of the Board.  A transcript of the hearing 
has been associated with the claims file.

This case previously was before the Board in September 2006.  
The Board remanded the appeal after concluding the veteran's 
claim should have been treated as a petition to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder.  The RO has complied 
with the directions in the Board's remand, and the appeal is 
now properly before the Board.

The Board observes that the veteran indicated his desire to 
file claims for service connection for lower extremities and 
bladder conditions in an October 1997 written statement.  
These issues are referred to the RO for proper action.


FINDINGS OF FACT

1.  In an unappealed October 1999 decision, the RO declined 
to reopen a claim for service connection for an acquired 
psychiatric disorder, claimed as secondary to personal 
assault, that was previously in an August 1990 Board 
decision.  The veteran was notified of the October 1999 
decision and his appellate rights, and he did not appeal.

2.  Evidence received since the October 1999 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for an acquired psychiatric disorder, claimed as secondary to 
personal assault.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision denying the veteran's 
request to reopen a claim for service connection for an 
acquired psychiatric disorder, claimed as secondary to 
personal assault, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted since the October 1999 rating decision 
is not new and material; thus, the requirements to reopen the 
claim of service connection for hearing loss have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  He was notified of 
the VCAA duties to assist in letters dated in March 2001 and 
May 2003.  Pursuant to the Board's September 2006 remand, in 
a September 2006 letter the veteran was informed as to the 
criteria for reopening his final claim for service connection 
consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
an April 2006 letter, the veteran was also informed as to the 
rating criteria and effective dates of ratings consistent 
with the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Since the Board is denying the veteran's petition to 
reopen his claim, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The veteran's service medical records, service personnel 
records, and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  The Board notes that in an August 
1997 Income, Net Worth and Employment Statement the veteran 
reported he had received disability benefit from the Social 
Security Administration since 1990.  Although these records 
appear not to have been considered by the RO, the Board 
concludes that they are not relevant to the determinative 
issue in this appeal - medical evidence linking the veteran's 
current psychiatric disorder to his military service.  In 
summary, the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled.

New and Material Evidence

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision. 38 C.F.R. § 3.104(a) (2006).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2006).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001. 38 C.F.R. § 
3.159(c).  The veteran filed his petition to reopen his claim 
for an acquired psychiatric disorder secondary to personal 
assault in prior to August 29, 2001.  Thus, both were filed 
before the effective date for regulatory change of the new 
and material evidence requirement.  As such, the changes to 
the definition of new and material evidence will not be 
applied here.  The definition of new and material evidence in 
effect prior to August 29, 2001, will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's claim for service connection for an acquired 
psychiatric disorder was first considered and denied by the 
Board in August 1990.  The Board concluded that the veteran 
had a personality disorder but that such a disorder was not a 
disease subject to VA compensation.  See 38 C.F.R. § 3.303(c) 
(2006).  Additionally, the Board noted the evidence showed 
the veteran was first diagnosed with an acquired psychiatric 
disorder (i.e., panic disorder with agoraphobia) many years 
after service and that there was no evidence otherwise 
linking it to service.  The Board recognized that the report 
of a 1969 Congressional Inquiry stated the veteran appeared 
depressed in service but found these symptoms were related to 
his personality disorder.  The Board specifically noted the 
veteran was not clinically diagnosed with depression - or any 
other acquired psychiatric disorder - in service.  

The veteran attempted to reopen his for service connection in 
July 1998.  He submitted additional evidence and for the 
first time alleged he had been raped in service in 1969.  The 
RO interpreted his statement as a claim for a specific 
acquired psychiatric disorder, post-traumatic stress disorder 
(PTSD).  See 38 C.F.R. § 3.304(e)(3) (2006).  Much of the 
additional evidence submitted was duplicative of evidence 
already of record.  The remaining evidence showed only that 
the veteran had been hospitalized in 1992, more than two 
decades after service, because he was deemed a danger to 
himself or others.  The RO determined the additional evidence 
was not new and material because it did not contain a current 
diagnosis or establish a link between such a disorder and the 
veteran's alleged in-service rape.  Accordingly, in October 
1999 the RO declined to reopen the veteran's claim for 
service connection.  The veteran was notified of this 
decision and apprised of his procedural and appellate rights 
but did not appeal, and that decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

The veteran again attempted to reopen his claim for service 
connection in March 2000.  In an April 2002 rating decision, 
the RO declined to reopen the claim.  The veteran appealed 
this denial.

The October 1999 rating action represents the most recent 
final decision regarding this claim.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.1103 (2006).  Accordingly, the 
Board must review the evidence submitted since the October 
1999 decision in order to ascertain whether new and material 
evidence has been submitted that is relevant to the veteran's 
claim for service connection for an acquired psychiatric 
disorder secondary to personal assault in service.

The evidence submitted since the October 1999 decision 
includes voluminous mental health care treatment records.  
These documents consist of VA outpatient treatment records 
dated from 1990 to 2006 and records from various state and 
private health care providers dated from 1990 to 1998.  They 
contain a variety of psychiatric diagnoses, including 
depression, schizophrenia and panic disorder.  They also 
include diagnoses of various personality disorders that, as 
noted above, such disorders are not subject to VA 
compensation.  However, none of these records, which cover 
more than fifteen years of treatment, contain a medical 
opinion relating any current psychiatric disorder to service, 
either by direct incurrence or by aggravation.  Although 
several of these records document the veteran's allegation 
that he was raped in service, they do not assert or even 
suggest a possible link between such an assault and the 
veteran's current psychiatric disabilities.

The veteran also submitted written statements in July 2000 
and June 2003 in which he attributed his current psychiatric 
problems to being raped in service in 1969.  He reiterated 
this claim at his May 2006 hearing, and both he and his 
caretaker described his current psychiatric difficulties.  
His sister and brothers submitted statements that were 
received in April 2001 and detailed the veteran's long 
history of mental health problems.  A statement received in 
June 2003 from another brother reported the veteran was a 
different person after his military service and attributed 
his current psychiatric problems to service.

Additionally, the RO obtained the veteran's service personnel 
records.  These records confirm that the veteran was the 
subject of a Congressional Inquiry in 1969 and that he was 
diagnosed with a personality disorder.  These records contain 
no reference to the assault the veteran has alleged occurred 
in 1969.

After carefully considering the additional evidence received 
since the October 1999 rating decision, the Board concludes 
that the evidence provides no basis upon which to reopen the 
veteran's claim.  Although much of the evidence has not 
previously been considered by agency decision-makers, it does 
not constitute new and material evidence because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence essentially 
repeats the assertions regarding in-service personal assault 
and ongoing psychiatric illness that were before the RO in 
October 1999.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).  The new evidence, however, does not provide a 
medical linkage between these two issues.  Indeed, the only 
linking evidence in this regard comes from the veteran, his 
relatives and his caretaker - none of whom have the requisite 
training and expertise to offer an opinion regarding the 
etiology of his psychiatric illnesses.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of such 
evidence, there is no basis under which to reopen the claim.




ORDER

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as secondary to 
personal assault, and the claim remains denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


